United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3366
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Bruce A. Malady,                         *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: February 10, 2004

                                   Filed: March 23, 2004
                                    ___________

Before LOKEN, Chief Judge, BOWMAN, and WOLLMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Subject to this appeal of the district court’s1 denial of his motion to suppress
evidence, Bruce Malady pleaded guilty to possessing psuedoephedrine with the
intent to manufacture methamphetamine. Malady argues on appeal that the search of
his home and vehicles was unlawful because the officers accompanied a Family
Services worker “simply as a subterfuge,” and that he would not have otherwise
admitted them into his home. Having reviewed the matter in accordance with the

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
standard set forth in United States v. Allen, 297 F.3d 790, 794 (8th Cir. 2002) (factual
findings for clear error; ultimate question of constitutional violation de novo), we
agree with the district court that the search was consensual and that Malady’s
statements were voluntarily made. Affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-